NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LAN YING HE,                                     No. 08-73362

              Petitioner,                        Agency No. A099-041-255

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 7, 2013
                              Pasadena, California

Before: REINHARDT, KLEINFELD, and CHRISTEN, Circuit Judges.

       Lan Ying He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (BIA) decision affirming the immigration judge’s denial

of her applications for asylum and withholding of removal. We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
under 8 U.S.C. § 1252, and we deny the petition.

        The BIA’s adverse credibility determination was based at least in part on

inconsistencies between He’s testimony and the declaration that accompanied her

application for asylum. He contends that there were no substantial inconsistencies

or omissions in He’s testimony. But in her declaration He wrote that she fled to

the countryside two weeks after the abortion, while she testified that she continued

to work at the hospital for months. “Under the REAL ID Act, even minor

inconsistencies that have a bearing on a petitioner’s veracity may constitute the

basis for an adverse credibility determination.” Ren v. Holder, 648 F.3d 1079,

1089 (9th Cir. 2011). We will not disturb an adverse credibility finding unless

“any reasonable adjudicator would be compelled to conclude to the contrary.” Rizk

v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011). We cannot reach that conclusion

here.

        By failing to show that she was eligible for asylum, He also failed to make

the more stringent showing that she was eligible for withholding from removal.

See Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008).

              PETITION DENIED.




                                          2